DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/13/2020 and 9/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Swarr (US 2008/0094480 to Swarr et al).
Regarding claim 6, Swarr discloses a surveillance assist device (surveillance system 20) (Swarr, fig. 1, par [0023]) comprising:
processing circuitry (processing circuitry of surveillance system 20)
to calculate a last-time position (position in saved video frame) representing a portion showing a stationary object (stationary object) in a last-time image (saved video frame) obtained by a camera (camera 22) before swing control (PTZ control in step S610) of causing the camera which photographs the stationary object to change a 
to determine whether the this-time image (live image, i.e. image 400) is a false image (live image not precisely corresponding with saved image, i.e. image 432) based on a quantity of change (change in FOV) in the photographing range resulting from the swing control (PTZ) and a quantity of change (change in motion) in the this-time position (position in live frame) from the last-time position (position in saved video frame) (Swarr, figs. 4A, 6, par [0041-0042, 0048-0060], abstract, wherein live image is a false image because it does not precisely correspond with saved image based on change in FOV related to PTZ control and change in motion related to position in the live frame image and position related to stored video frame).
However, Swarr does not disclose
to exclude a swing pattern selected from a plurality of swing patterns last time, and to select a swing pattern randomly from among remaining swing patterns; and
to perform the swing control according to the selected swing pattern.
On the other hand, Swarr indirectly and obviously discloses:
to exclude a swing pattern (a zoom pattern) selected from a plurality of swing patterns (pan, tilt, zoom) last time, and to select a swing pattern (tilt pattern) randomly 
to perform the swing control (tilt control) according to the selected swing pattern (Swarr, fig. 6, par [0028, 0041], wherein tilt control is performed).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Swarr into the device by Swarr so as to achieve the invention as claimed because such incorporation selectively controls zoom, pan, or tilt of a surveillance system.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Swarr (US 2008/0094480 to Swarr et al) in view of Kim (US 2015/0178597).
Regarding claim 7, Swarr discloses a surveillance assist device (surveillance system 20) (Swarr, fig. 1, par [0023]) comprising:
processing circuitry (processing circuitry of surveillance system 20)
to calculate a last-time position (position in saved video frame) representing a portion showing a stationary object (stationary object) in a last-time image (saved video frame) obtained by a camera (camera 22) before swing control (PTZ control in step S610) of causing the camera which photographs the stationary object to change a photographing range (view related to PTZ) , and a this-time position (position in live frame) representing a portion showing the stationary object in a this-time image (live frame) obtained by the camera after the swing control (PTZ control in step S610) (Swarr, figs. 1, 5, 6, claims 1 and 5, par [0038-0043], abstract, wherein a position in saved video frame for a stationary object before PTZ control in step S610 and a position 
to determine whether the this-time image (live image, i.e. image 400) is a false image (live image not precisely corresponding with saved image, i.e. image 432) based on a quantity of change (change in FOV) in the photographing range resulting from the swing control (PTZ) and a quantity of change (change in motion) in the this-time position (position in live frame) from the last-time position (position in saved video frame) (Swarr, figs. 4A, 6, par [0041-0042, 0048-0060], abstract, wherein live image is a false image because it does not precisely correspond with saved image based on change in FOV related to PTZ control and change in motion related to position in the live frame image and position related to stored video frame).
However, Swarr does not disclose
to determine a swing period with which the swing control is performed, based on a current clock time; and to perform the swing control according to the swing period.
On the other hand, in the same endeavor, Kim discloses
to determine a swing period (predefined period) with which the swing control (ptz control) is performed, based on a current clock time (a clock time for walking) (Kim, fig. 1, par [0053], wherein predetermined period for ptz control is determined); and
to perform the swing control (ptz control) according to the swing period (predefined period)  (Kim, fig. 1, par [0053], wherein ptz control is performed for the predetermined period).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Kim into the device by 
Regarding claim 8, Swarr and Kim disclose aforementioned limitations of the parent claim. Additionally, Kim discloses:
the stationary object is a facility (hallway) whose available hours (walk time) have been determined, and wherein the processing circuitry determines the swing period (predefined period) based on a relation between the available hours (walk time) and the current clock time (clock time for walking) (Kim, fig. 1, par [0053], wherein predetermined period in the hallway is based on a relation between walk time and current clock time).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TUAN H LE/           Examiner, Art Unit 2697                                                                                                                                                                                             

/LIN YE/           Supervisory Patent Examiner, Art Unit 2697